,
          .
0,’




                    OFFICE   OF THE   ATTORNEY    GENERAL   OF   TEXAS
                                         AUSTIN




      Dear Sir:
                                             opinionho. O-7501
                                             Re:


                  We have recd.&d your requestwbi




                                                   Qheld   that a County Surveyor
                                                    r (Opinion l600;O-3940 which.
                                                    ihcations for a Deputy County
                                                                                ~:
                                                                                5
                                Surveyor may-appoint a Deputy Sur-
                               earnnecessary, and shsll ad&.nIater
                                and take his bond in the sum of
                                 fIundredDollars ($500) nor more
              than Ten Thousand Dollars (@O,OOO) conditioned for
              the faithful performance of the duties of his office.
              The Deputy may do all acts authorized a- required by
              l.awto be done by the County Surveyor."
i           l
                  ,.   .

?   ’




                Hon. Clayton Bray - Peg612


                The lset sentence ives the Deputy County Surveyor the power end
                the right to do sl f acts authorized or required by law to be done
        r       by the County Surveyor.
                            The Deputy Count Surveyor could file his field notes in
                the Generel   L8nd Office ul G-IOut a seal, but I want to call your
                attention ta Artiole5300,Section 9, wherein it Is statedt
                            "Sec.9. t!hon the SUN-vay has been made by a
                       Deputy, the County Surveyor shsll certify officially        ’
                       that he has exmlned the field notes, has found t!ma
                       correct, and that they ere duly reported, gidng
                       book snd pa&of   record,”
                          Therefor      ou are advised that the Deputy Count Surveyor
            .   does not have to be ‘13:aensed and ~aayfile his field notes 1n the
                General Land Office but with the re~nt           that they be certified~ ?.
                to by the County Surveyor as requlxwd       Artlxle 5300..However, we. -
                call yaw attentiomto     Article 432 of %:e Penal Code. It 1s our        .s
                opinion that a County Surveyor could hot appoint his son Deputy be- ‘V
                cause it would violate the nepotisu statute,




                                                 JT4ikLg
                                                     . :